DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 10, 12-14, 16, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kreupl (2009/0322319) in view of Bowen (4,579,750) and Gondal (2016/0222502) as evidenced by Simard (2004/0109814).
Kreupl teaches a method of protecting a surface of a magnetic layer of a magnetic recording medium, see Fig. 1 and related text, a magnetic layer is formed, see 106, and then a barrier (protective) layer on top of that, 104.
Regarding the corrosion protection layer, the same layer of Kreupl is deposited as a graphene layer by laser chemical vapor deposition [0035] wherein the substrate is immersed in a carbon containing gas.  
In regard to the layers being “of a magnetic recording medium” the device formed has a magnetic layer and therefore meets the same requirement initially, secondarily Kreupl teaches the use in recording heads [0029] and thirdly the use is an intended use and as long as the device can function in the same way the requirement is met.
Kreupl is silent on any details of controlling the laser, however, such as using a pulsed laser or the wavelength thereof in the laser CVD process.
Bowen teaches that in a laser CVD process (see background) a laser is applied to gas in a reaction zone close to the substrate in order to effect a gas reaction onto the substrate (col 2, lines 39-65).  As per Bowen, the process of laser based CVD allows the laser energy to transmit to the reactant gas and allows separate control of the 
“(20) selective energy transfer to specific gas molecules by choice of the laser emission wavelength and the optically absorbing reactant gas,”.
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to apply the laser in the laser CVD process of Kreupl in the manner directed by Bowen as Kreupl is silent on details of the laser CVD process and Bowen teaches more details of such a laser CVD.  One would control the laser of Kreupl at an appropriate wavelength, such as 190-400nm, if that effected deposition of graphite from a hydrocarbon gas, particularly as per above Bowen teaches that in laser CVD it is operable to control laser wavelength in order to effect the desired heating of the reactant gas for deposition without significantly heating the substrate.  It would be further obvious to apply a pulsed laser as such is taught as operable by Bowen.  
Bowen further teaches that UV wavelength lasers are operable in laser CVD (col 9, lines 44-50) – UV is commonly understood as in the range of 10-400nm – while not specifically directing one to apply that range for a hydrocarbon, Bowen teaches that the claimed range is known of wavelength as operable in the laser CVD art.
In further regard to the energy of light dissociating the gas bonds, Kreupl teaches that the method is “Laser CVD” but as per above largely silent on the details, other than that a laser is scanned over a surface.  But Bowen specifically teaches that with laser CVD it is not necessary to heat the substrate (col 2, lines 34-36) and further that energy is provided by “nonthermal heating” (col 3, lines 1-10)  - therefore, per the combined art, 
Gondal further teaches that a laser is useful for providing energy to dissociate a carbon gas and form graphite, teaching that a laser applied in the UV range (157-351nm) is operable for the purpose [0084].  [Gondal teaches a process wherein a target is ablated but also a hydrocarbon gas is decomposed to form graphite.]  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV range of Gondal in the method of Kreupl and Bowen as the combined teachings are silent on a specific wavelength, but Gondal teaches that the UV range (157-390nm) is operable for decomposition of a hydrocarbon for the formation of a carbon allotrope (further noted that graphite is stacked graphene layers).
In regard to the temperature, Kreupl teaches that CVD processes with a hydrocarbon gas (exemplified as acetylene) are performed at temperatures of 300 – 850 degrees [0033].  Kreupl further teaches that the use of a laser is applied to “at lower temperatures...induce the deposition of the graphite”.  While Kreupl is silent on an exact temperature of the laser CVD process, he provides an upper limit of around 300 degrees and therefore, wherein the art is reasonably interpreted that lower temper-atures refers to temperatures below 300 degrees, overlaps the claimed range for the process.  In this case, the teachings of Bowen further serve as evidence for the interp-retation that “at lower temperatures” is reasonably interpreted as temperatures below 300 degrees as it is well known that laser CVD does not require high temperatures.
Bowen teaches, as per above, that, using laser CVD, one controls the difference between the substrate and the gas.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the laser process of Kreupl at any substrate temperature – such as one that does not exceed 300 degrees – as Kreupl teaches that the pyrolytic CVD process occurs at temperatures as low as 300 degrees and
1. Kreupl generally teaches that a laser is applied to lower the temperature and
2. Bowen specifically teaches that the substrate in a laser CVD process is/able to be held at a substantially lower temperature than the gas, as such, one would apply any temperature that was suitable for the substrate, such as not exceeding 300 degrees, particularly wherein the combination of the references would guide one to form the layer at such a temperature.  It is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59 – in this case, the combined prior art teaches towards the benefits of lower substrate temperature and in fact this is the benefit of the laser process – high gas temperature with lower substrate temperature.
	The implicit teaching of Bowen is that the substrate temperature is a result effective variable and based on the gas being at a suitable temperature to carry out the reaction with the substrate at any operable temperature, such as below 300 degrees, as long as that allows for the process to occur using the laser.
	Lastly in regard to the temperature, Bowen teaches that it is operable to independently control (i.e. cool) the temperature of the substrate (col 5, lines 25-35) in such as below 300 degrees, as long as the gas temperature was maintained at a suitable temperature for carrying out the process (further arguments above). 
In specific regard to the fluence of the laser being such that the temperature does not exceed 300 degrees, Bowen directs one to control the laser properties – particularly wherein he teaches to control the power density (see claims 1-3).  The power density is in some cases considered equivalent to fluence (as taught by Simard [0051]) or at least related to the fluence as both are an effect of the power level chosen.  Therefore, per Bowen’s teachings, one would control all properties of the laser, including the laser’s power density and/or fluence, to effect an operable deposition temperature of the gases while maintaining a substrate temperature at a lower value.
Regarding a vacuum chamber, Kreupl does not teach a vacuum chamber but as per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings, in this case it would be understood that a (laser) CVD process such as taught by Kreupl would be carried out in a vacuum chamber. Furthermore, Bowen teaches that the laser CVD processes are applied at vacuum pressures (i.e. in vacuum chambers) (col 8, lines 40-48 and col 9, lines 10-20) and therefore it would be further obvious to apply the laser 
Regarding claim 2, graphene is taught as per above.
Regarding claim 3, in regard to the thickness, Kreupl teaches a thickness of about 1-5 nm in general for the barrier layer [0034] and therefore teaches a range that overlaps with that claimed.  Further to thickness, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as thickness of a deposited layer (particularly wherein the deposition of a thickness of a layer is understood a direct result of process time). Absent evidence showing such criticality use of the claimed thickness would have been prima facie obvious. 
Regarding claim 9, Kreupl teaches a hydrocarbon as per [0035], and further exemplifies acetylene as per [0033].  While not applying acetylene specifically in the case of the embodiment of [0035], it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply acetylene as the hydrocarbon gas in the laser CVD process as Kreupl teaches a hydrocarbon and exemplifies that the gas is operable in a CVD process wherein a laser is applied [0033].
Regarding claim 10, Kreupl teaches that a laser beam is scanned over the substrate and at the location the laser beam contacts, carbon (graphene) is deposited.
Regarding claims 12 and 13, Bowen generally teaches to control the laser in order to control the gas phase reaction and the substrate temperature – to further select 
Regarding claims 14 and 17, as per above Kreupl teaches that the laser is scanned over the substrate, pulsing meets the requirements as there is no further requirement on how many pulses are at any particular area.
Regarding claim 16, while Kreupl does not explicitly teach a nucleation process to start the deposition, since the prior art and instant application teach the same process of forming a graphene layer by laser CVD with a carbon gas, it is expected that the prior art and instant application also include the same (inherent) step of forming nucleation sites.  Kreupl teaches scanning the laser, therefore the film would grow outward.  
Regarding claims 21 and 22, the combined art is silent on the amount of time the process is carried out or the process pressure, however, because it is well settled that "where the principal difference between the claimed process and that taught by the 
Regarding claim 23, the combined art does not teach a specific fluence value, but as the teachings include the formation of a graphene layer, it would follow that the fluence would be effectively chosen to carry out a deposition rather than ablation of the desired layer.  As per MPEP 2144.01, it is proper to take into account both the implicit and explicit teachings of a reference.  While the art is silent on a specific fluence for carrying out the reaction, one or ordinary skill would readily understand that for an effective deposition process to be carried out, the fluence would have to be selected at a level that would not destroy the material that is desired to be deposited.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreupl and Bowen, evidenced Simard and alternatively Gondal and in further view of: Mistry (5,731,046) or, alternatively, Lu (2016/0340783).
The teachings of Kreupl et. al. are described above, teaching applying a pulsed laser beam but not teaching applying at an angle.
Mistry teaches that in using lasers in laser based deposition processes, it is operable to direct the laser at various angles in regard to the substrate (or, when applying multiple lasers, at different angles) (col 24, lines 56-64 specifically, as well as col 14, lines 26-40).
Lu teaches that in laser assisted CVD processes [0032], it is operable to control the angle of the laser beam relative to the substrate [0072].
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to control the angle of the laser to the substrate in the process of Kreupl as the teachings of Mistry and/or Lu include that the variation of the angle of the laser with respect to the substrate is not limited.
Regarding claim 19, the instant application and prior art teach all of the same process steps of decomposing a carbon (seed) gas with a pulsed laser bean and scan-ning across a substrate to form a graphene layer, therefore the result of a portion of the formed layer occurring in an area that is not irradiated with the laser beam would be expected in the prior art in the same manner as instant application.  Particularly it would be expected that the decomposition occurs in an area just around the laser beam and  some amount of deposition would occur where the laser beam is not (yet) irradiated.
Regarding claim 20, as per above Kreupl teaches scanning.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney (2011/0151278) in view of Kreupl, Bowen, Simard (evidence) and alternatively Gondal. 
Gurney teaches the formation of a magnetic recording medium, see abstract, Fig. 1, comprising forming a magnetic layer (see capping layer 116), then a graphene protection layer directly on 116 (see 118) and a lubricant layer (layer 120).
The method includes forming the graphene layer by various vapor deposition methods [0030] but Gurney does not teach the claimed laser CVD method.  The method includes an optional nucleation layer, but the layer is not required [0021].
Kreupl et al are described above, however and teach a method of forming a graphene layer directly on a magnetic layer by a laser based CVD process, see above per the 103 rejections which will not be repeated.
It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to apply the laser CVD method of Kreupl et al to form the graphene layer of Gurney as Gurney is not particularly limited in the method of forming the layer and Kreupl teaches that laser CVD is an operable method of forming such a graphene layer directly on a magnetic layer.  The nucleation layer of Gurney is not required and further per the specific teachings of Kreupl the use of a laser can be used to induce graphene formation on the substrate surface [0033] and therefore teaches an embodiment/further suggests that the use of the laser does not require a nucleation layer and therefore results in the layer “directly on the magnetic layer”.
The elements of temperature, fluence and the vacuum chamber are taught in the same manner as above per Kreupl, et al above and will not be repeated
Regarding claim 3, Gurney teaches a total graphene layer thickness of 0.2 to 2.5 nm thereby overlapping and making obvious the claimed thickness.
Regarding claim 4, as above a lubricant layer is formed.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney, Kreupl and Bowen, Simard (evidence) and alternatively Gondal and in further view of Hasegawa (2016/0148633).

Hasegawa teaches that in applying a graphene layer as a protection layer on a magnetic recording medium (see abstract, [0022]), it is preferable to dope the graphene with nitrogen in order to improve the properties [0041].
It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to dope the graphene layer of Gurney as doping the layer improves the properties of the graphene layer in protecting the magnetic layer.

Response to Arguments
	Applicant’s arguments are not persuasive.
	Applicants argue that the teaching of Kreupl and Bowen in regard to the temperature is “factually inaccurate” but the Office does not agree.
	As has been argued previously, the Office does agree that it is a matter of the interpretation of Kreupl, but maintains that the interpretation set forth in the Office Action is a broad but reasonable interpretation.  
	Applicants on p8 are arguing against arguments used in the previous response – the Office still maintains that Kreupl reasonably sets forth 300 degrees and provides reasonable guidance to consider that the temperature is lower than that temperature for the laser method, also taught.  
	In regard to the arguments that Kreupl does not teach the use of laser may decrease the temperature of the laser CVD process to lower than 300 degrees – the 
Applicants also argue over the rejection made concerning temperature in view of Bowen’s teachings.  Applicants state that Bowen does not teach that any temperature is operable to effect a laser CVD process.  The Office does not agree.  It is noted that the Office Action does not directly quote Bowen, but rather summarizes the teachings that are cited in the Office Action on p3 in Bowen per col 2, lines 39-65, col 3, lines 44-65 and col 5, lines 43-50.  See particularly in the column 4 citation, Bowen teaches at length about how the temperature may be as low as room temperature and the substrate is operably cooled because only the gas at the substrate surface needs to be heated to elevated temperatures.  Bowen even states that sensitive substrates may be applied because the temperature is so much lower that “conventional CVD heat sources” (col 5, lines 65-68) – therefore Bowen directly compares the heating to that of standard CVD methods and suggests, to one of ordinary skill the art, that any (substrate / magnetic layer, in this case) temperature may be applied because only the gas is required to be heated by the laser.






, though the 112 rejections have been overcome by amendment.
	Applicants initially argue that Kreupl does not teach the claimed temperature range.  The Office does not agree, because Kreupl teaches a range of 300-850 degrees and then also teaches that laser CVD is applicable at “lower temperatures”.  The Office admits that it is not specifically clear if this means “lower temperatures” within or outside of the 300-850 degrees, but a reasonable interpretation would include temperatures below 300 degrees.  Furthermore, Bowen provides evidence that one of ordinary skill in the art would reasonably interpret Kreupl to include any operable “lower” temperature for the laser CVD process such as below 300 degrees.  Also, there is no demonstration of criticality of the range as noted above.   
	Applicants argue on p8 that Kreupl teaches a broadest temperature range of CVD by pyrolysis of 400-500 degrees – but this argument is completely contradictory to the statements of Kreupl.  Kreupl directly states that acetylene may be used in CVD pyrolysis at temperatures of 300 – 850 degrees but admits that typical temperatures range from 400-500 degrees.  Even if, arguendo, the temperature range of 300-400 degrees C is not operable for pyrolytic carbon as suggested by applicants, Kreupl therefore a reasonable interpretation of the laser CVD process includes temperature that are “lower” than that range.  
	In regard to arguments over Bowen, the Office agrees that Bowen does not explicitly teach any specific temperature range for laser CVD – but the teachings suggest the operability of lower temperatures than applied in non-laser CVD and suggest that the temperature applied is any temperature that would effect the desired laser CVD process.   Furthermore, and as now argued in the rejection, Bowen teaches that the substrate is operably cooled in order to control the temperature as desired.
	Applicants argue on p10 that applicants own work cannot be applied in the rejection – but it is not.  The work is referenced by applicants throughout prosecution and in the affidavits by the applicants.  It is NOT referenced in the rejection, but rather in arguments, equivalently to the use by applicants.   The very reference at the bottom of arguments p10 indicates p13 of the Office Action, which is the arguments.
	Further arguments over all of the and the combination of references is in regard to the temperature range – the Office maintains the previously applied arguments that Kreupl and Bowen teach the claimed range, but ADDITIONALLY argue that the further teachings of Bowen related to cooling the substrate would lead one to further control of the temperature such that the claimed range would be operably applied per the combined teachings.
	Applicants then argue that Bowen does not teach UV lasers for such use because of the statement about “electronic transmissions”.  Regardless of how the UV is implement, the teaching of Bowen for UV lasers is still present and valid.  There is 
	Applicants then argue that Gondal does not teach laser decomposition of the gas pointing to the abstract statement of “using a concurrent excimer laser-induced ablation of a silver target”.
	The Office points out that applicants omit the remainder of the sentence, the entirety pointed out below, emphasis added:
“using a concurrent excimer laser-induced ablation of a silver target and a hydrocarbon gas”.  The word ‘concurrent’ means that they happen at the same time – therefore applicants arguments are not in sync with the actual teachings of Gondal.
	Applicants then argue over Simard and state that the teachings are relevant to nanotubes and not to the present claimed CVD method, but the Office maintains that the teachings are sufficiently equivalent to be applied in the manner applied, as Simard is only used to evidence a term of the art.
	In regard to the arguments over claims 21 and 22, the arguments are not persuasive – the prior art necessarily includes some process time and also some temperature – therefore a range of such variables is implicitly understood.  The further suggestion of a particular range would be subject to optimization and would operably arrive at the claimed range.  Further see MPEP 2144.05 II. A. and B.  In this case, CVD processes are routinely carried out for some period of time that is well understood as determined based on the composite process conditions and the desired thickness of layer to be produced and a pressure is likewise applied to set forth optimal results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715